DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The Examiner contacted Applicant’s representative Qionghua Weng (Reg. L1180) on March 24, 2021 to inquire whether Applicant would be willing to file a Terminal Disclaimer to over the double patenting rejections.


Terminal Disclaimer

The terminal disclaimer filed on March 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,452,893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior discloses aligning a center of a detection window with a center of a facial part and changing the size of the detection window, the prior art of record does not teach or disclose aligning a center of a pre-stored critical area with a center of a coordinate frame of the facial part by shifting the pre-stored critical area with respect to the coordinate frame of the facial part and zooming a size of the pre-stored critical area to match a size of the coordinate frame of the facial part, as required by claims 20, 27 and 33, combined with other features and elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662